Title: From Thomas Jefferson to Craven Peyton, 12 December 1808
From: Jefferson, Thomas
To: Peyton, Craven


                  
                     Dear Sir
                     
                     Washington Dec. 12. 08.
                  
                  I recieved yesterday your favor of Dec. 1. and I think you must have misinterpreted the expressions of my letter of Nov. 28. as on a revisal of that I find nothing which could convey an idea of dissatisfaction with yourself. I am sure nothing of that kind was intended because it was not felt. I barely referred to the opinion given in mine of Sep. 8. that 375. D. was double the worth of the property, but that to consolidate the whole title I would give it, if a paiment the first week of Jan. instead of Dec. would answer. I infer from yours of Dec. 1. that it will answer, and accordingly I will in the first week of January deposit 375. D. in the bank of the US. in Philadelphia, subject to the order of Andrew Benade of Bethlehem. if you could send me his signature (torn from a letter, or otherwise) to forward to the bank with the deposit, it will secure them against imposture: and you should give notice to Benade that after the 8th. of Jan. he may apply at the bank in Philadelphia, in person, or by an order under his own proper signature, for the money. this I believe will complete the whole title except as to the conveyances from those still under age, who should be diligently applied to as soon as they attain age respectively. I salute you with esteem & respect.
                  
                     Th: Jefferson
                     
                  
               